The order referring this cause to the commissioner directed him to state an account showing, among other things, the priorities of the decedent's debts. In attempting to do so, the commissioner, according to his affidavit, performed legal "research work requiring days of laborious work" during which he devoted his time constantly "so that there might not be any break in the process of reflective thinking on the matter, thus obviating later retracing the mental process." For the indefinite time spent, as above outlined, the commissioner sought and was allowed remuneration.
In some jurisdictions it seems to be the practice to submit intricate legal problems to a commissioner where all parties to the litigation consent. But there was no such consent here. Under our practice, the province of the commissioner ordinarily is to procure "details of facts" and supply the court "with the requisite data on which to base its judicial action." 10 Rawle C. L., p. 508, sec. 290. As was more fully said inKimberly v. Ames, 129 U.S. 512, 523-4, "A master in chancery is an officer appointed by the court to assist in various proceedings incidental to the progress of a cause before it, and is usually employed to take and state accounts, to take and report testimony, and to perform such duties as require computation of interest, the value of annuities, the amount of damages in particular cases, the auditing and ascertaining of liens upon property involved and similar services. * * * It is not within the general province of a master to pass upon all the issues in an equity case." See generally Hoggs Eq. Pro. (Carlin) sec. 659; Barton's Chy. Pr. (3d Ed.), ch. 32, secs. II and IV.
It is the duty of the attorneys in the cause to present the law to the court. If that presentation is not sufficient for decision, it is then the duty of the trial chancellor himself to make such legal research as is requisite, or have the attorneys do so. While advice of a commissioner on the law may be helpful to the trial chancellor in some instances, it certainly is not contemplated under our statute or practice that the commissioner should perform legal research work. On the contrary, Code 1931, 56-7-4, specifically provides that *Page 420 
when a commissioner "doubts as to any point which arises before him in taking an account," he may submit the point to the court or the judge in vacation. Under established practice, the commissioner may also report in the alternative on a controverted legal point.
The effect of the innovation proposed by the commissioner here would be to impose on an estate in litigation payment for labor which the attorneys in the first instance and the court in the second are paid to perform. Such a duplication of fees cannot be permitted.